Citation Nr: 1025362	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for traumatic arthritis, left 
knee, status postoperative anterior cruciate ligament (ACL) 
reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk
INTRODUCTION

The Veteran had active military service from April 1981 to April 
1985, from March 1986 to March 1989, and from November 1990 to 
April 1991.  He also had active duty for training (ACDUTRA) in 
the Naval Air Reserve.  
This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO denied service 
connection for traumatic arthritis, left knee, status 
postoperative ACL reconstruction.  The Veteran filed a notice of 
disagreement (NOD) later in September 2005, and the RO issued a 
statement of the case in March 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2006.

In September 2006, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  Thereafter, the RO continued to deny the 
claim (as reflected in a November  2006 supplemental SOC (SSOC).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  The Board observes that, with respect to the 
Veteran's Naval Reserve service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6.

Here, there is evidence indicating that the Veteran injured his 
left knee during ACDUTRA.  The records indicate that the Veteran 
injured his left knee while playing basketball in October 1989.  
A service treatment record dated October 27, 1989, notes that the 
Veteran stated that his injury had occurred two weeks previously 
while on active duty.  Follow-up service treatment records 
reflect that the Veteran underwent arthroscopic surgery and ACL 
debridement in December 1989.  He also had physical therapy 
through April 1990 for ACL insufficiency/ laxity.  
[Parenthetically, the Board notes that the Veteran certified that 
there had been no change in his physical condition during periods 
of ACDUTRA in October 1989.  In this regard, the contemporaneous 
medical evidence, which is more probative on this point, clearly 
shows otherwise.]    

The Board points out that the record also shows that the Veteran 
largely recovered from the October 1989 injury, and indeed was 
able to serve another tour of active duty from November 1990 to 
April 1991.  

In an October 2002 treatment record from a private physician, it 
was noted that the Veteran had injured his left knee the previous 
month when he slipped while exiting his truck, causing his left 
foot to hit a curb and his knee to then buckle.  The record noted 
that the Veteran had a left knee arthroscopy performed while in 
the military, but that the Veteran had had no problems with his 
knee since then.  It was noted that the Veteran now had a torn 
ACL, sprained medial collateral ligament (MCL), and probable 
medial meniscus tear.  Operative reports in the record 
demonstrate that the Veteran underwent surgery to repair his ACL 
and MCL in November 2002.

In a June 2004 statement, the Veteran reported that his knee had 
never stopped hurting from when had had surgery on it while in 
service.

The report of an August 2004 VA joints examination reflects that 
the Veteran said he injured his knee when he stepped in a hole 
while on active duty with the Navy Reserves and eventually had 
ACL surgery.  The examiner diagnosed the Veteran with 
postoperative left knee arthroscopy for medial meniscus tear and 
ACL debridement, postoperative ACL reconstruction, and moderate 
degenerative joint disease.  The examiner did not have any of the 
Veteran's medical records and offered no opinion as to a medical 
nexus between the Veteran's current left knee disability and the 
in-service injury.  In addition, the Board notes that the cause 
of the in-service knee injury noted here (stepping in a hole) 
differs from the Veteran's, and the record's, contemporaneous 
accounts, as well as the Veteran's September 2006 testimony.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

In this case, the record reflects that the Veteran allegedly 
injured his left knee during ACDUTRA (for which he later sought 
treatment), current left knee disability, and the Veteran's 
assertions of continuity of left knee symptoms since his in-
service injury.  Moreover, although the Veteran asserts that 
there exists a relationship between the in- and post-service left 
knee problems, there is no actual medical opinion addressing this 
point.  Under these circumstances, the Board finds that VA 
examination and a medical opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for further examination, the RO should obtain 
and associate with the claims file all outstanding VA treatment 
records.  The claims file includes VA outpatient treatment 
records from the Biloxi VA Medical Center (VAMC) dated through 
October 2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any records of 
treatment of the left knee from the Biloxi VAMC since October 
2006, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards to requests for records from Federal 
facilities.  

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Biloxi VAMC 
all records of evaluation and/or treatment of 
the Veteran's left knee, since October 2006.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/ responses received should be 
associated with the claims file.    

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for left 
knee disability.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.


4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by a physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented orthopedic history 
and assertions.  All tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should clearly identify all 
current left knee disability/ties, to include 
confirming whether the Veteran currently has 
traumatic arthritis.  Then, with respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, and in light of the 
Veteran's documented medical history and 
assertions, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such disability 
is the result of injury incurred in service, 
to particularly include the injury allegedly 
incurred while playing basketball during 
ACDUTRA in October 1989. 

In rendering the requested opinion, the 
examiner should consider and discuss the in- 
and post-service records, as well as the 
Veteran's assertions (to include those 
regarding continuity of knee symptoms since 
the in-service injury).

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the 
date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


